internal_revenue_service number release date index number -------------------------------------------- -------------------------------------------------------- ---------------------------------- ----------------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita b07 plr-125829-12 date date re request for private_letter_ruling under sec_45 sec_167 and sec_168 legend taxpayer holdco project company state1 state2 city1 city2 county1 county2 location project line switchyard a b c d e number1 number2 number3 number4 number5 number6 ----------------------------- ---------------------------- -------------------------------------------------------- ---------------------------- ------------------------------------------------------ -------------- ------------- ----------------------------------------- -------------------------- --------------------- ------------------- -------------- ------------------------ ----------------------------------- ----------------------------- ------------------------------------------------- ------------------------------ ----------- ------------------- --------------------- ----- ----- ---- ----- ---- -------- plr-125829-12 number7 number8 number9 number10 number11 number12 number13 number14 number15 number16 year1 year2 date1 date2 date3 date4 date5 date6 date7 date8 month1 month2 ----- ---- ---- ----- ---- ---- ---- ---- ------- ---- ------- ------- --------------------------- ---------------------------- --------------------------- ------------------------ -------------------------- ---------------------------- ---------------------- ---------------------- --------------- --------------- dear ---------------- this letter responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting a private_letter_ruling that certain circumstances will not prevent the project from being placed_in_service in year1 for purposes of sec_45 sec_167 and sec_168 of the internal_revenue_code facts taxpayer represents that the facts relating to its request are as follows taxpayer a state1 limited_liability_company that is a corporation for federal_income_tax purposes is a developer of renewable energy projects taxpayer uses the accrual_method of accounting and files its federal_income_tax return on a calendar-year basis through two tiers of subsidiaries taxpayer owns a wind farm in state2 that is referred to as the project taxpayer owns an intermediate state1 limited_liability_company called holdco that is a disregarded_entity holdco owns project company another state1 limited_liability_company that is also a disregarded_entity project company owns the project plr-125829-12 taxpayer is building the project a number1-megawatt wind farm in county1 and county2 of state2 the main components of the project include i the wind turbine generators and their attendant parts and ii the electrical gathering and transmission facilities including electrical substations the project will have number2 number3- megawatt wind turbine generators wtg each wtg will be a self-contained unit capable of operating independently of all other wtgs by date1 physical construction will have been completed on all wtgs all of the wtgs will have been individually commissioned and accepted a final commissioning certificate will have been issued for the project as a whole the project company will have all the permits and licenses needed to operate each wtg will be synchronized to the power grid and legal_title and control_over the project will have been conveyed to the project company by the wtg supplier and the balance-of-plant construction contractor the electricity generated by the project will be transmitted over the line a number4-mile transmission line that will have a southern terminus at a city1 substation owned by b and a northern terminus at a city2 substation owned by c the project will be interconnected to the line at the switchyard which is near the mid-point of the line construction of the switchyard is expected to be completed in the fourth quarter of year1 the line is being built by d and is expected to be completed in the first quarter of year2 because the interconnection between the project and the line will not be completed by the end of year1 that is by date1 the project company has arranged to interconnect to the power grid through a temporary arrangement that would allow the electricity produced by the project to be transmitted through a temporary intertie that was energized tested and went into operation as of date2 under this temporary arrangement electricity from the project moves west to tap into the line at location travels south along a number5-mile segment of the line that has been completed and then links to an existing intertie from a number6-megawatt wind farm called e an affiliate that is connected to an existing substation owned by b this temporary arrangement allows for up to number7 megawatts of combined production from the project and e to enter the b system at the existing e interconnect with the b‘s existing substation under this arrangement even if the e is operating at maximum capacity the temporary intertie would give the project the ability to deliver at least number8 megawatts of output or about number9 percent of the project’s capacity to market production at the two wind farms would have to be coordinated to ensure that the combined limit of number7 megawatts from both the project and e is observed the temporary intertie will remain in place for an indefinite period until the line is fully constructed plr-125829-12 the project company will rotate the project’s wtgs across the temporary intertie so that each is operating a reasonably consistent number of hours each and every individual wtg is separately remotely monitored and controlled by an interconnected fiber optic communications system that provides continuous real-time wtg output and other operating and performance information separately for each and every wtg to the project’s system operators in addition to other output and operating data the system will keep a record of the number of minutes that each wtg is in operation and the resulting power output generated by each wtg when using the system’s controller the system automatically cycles through the list of wtgs when selecting which wtg to operate or stop if and when generation limits are close to being reached each and every wtg of the project separately and independently completes a rigorous testing and acceptance process that involves both mechanical completion and electrical commissioning certification of each individual wtg each wtg is started up tested certified commissioned and synchronized separately and independently of all other wtgs as part of the commissioning process each wtg is connected to the electrical gathering system and transmission facilities and will be fully operational all of the components that make up each and every wtg will be tested to ensure that each component has been properly installed and is working correctly and that the wtg as a whole is fully functional and a performance test is completed for each and every wtg including actual generation of electrical power and synchronization of that wtg to the power grid in addition as part of the acceptance process each wtg is required to pass a number10-hour operation test to demonstrate that it is capable of operating continuously it is expected that the number10-hour operation test will be completed for each and every wtg separately on or before date3 furthermore mechanical completion of each and every wtg occurs before the date that wtg is commissioned with scheduled mechanical completion of the last wtg to occur on date4 when each of the project’s wtgs is commissioned it is connected to the electrical system and synchronized to the power grid as such each and every wtg is available to produce electricity for sale and transmission on the power grid as of its commissioning date and is fully expected to do so each and every wtg of the project has either been commissioned or is scheduled to be commissioned on or before date5 which is during year1 as of date6 number11 of number2 wtgs have been commissioned fully synchronized to the power grid and are generating output and number12 of number2 wtgs have been energized but not yet commissioned as of date3 which is during year1 each and every wtg of the project is scheduled to be in commercial operation and generating electricity on a commercial basis once each wtg is in commercial operation given the expected capacity factor plr-125829-12 at the project during the months of month1 and month2 in the number13 percent to number14 percent range it is expected that at least number15 mwhs will be generated and sold from the project on a monthly basis during each of date7 and date8 holdco is expected to convert to a partnership for federal_income_tax purposes after an unrelated party a acquires an interest in holdco taxpayer represents that this partnership will comply with the safe_harbor described in sec_4 of revproc_2007_65 2007_2_cb_967 in its letter dated date requesting a private_letter_ruling taxpayer also requested a letter_ruling that taxpayer and holdco could rely upon the below-stated ruling subsequent to the conversion of holdco to a partnership by letter dated november ---- taxpayer withdrew this ruling_request ruling requested taxpayer requests the following ruling the project will not be precluded from being in placed service in year1 for purposes of sec_45 sec_167 and sec_168 if the line has not been completed by then as long as the project is able to deliver at least number16 percent of its capacity to market in year1 via a temporary intertie and it rotates turbines across the temporary intertie so that each is operating on a regular basis law and analysis sec_45 provides for a renewable_electricity_production_credit in an amount equal to the product of cents multiplied by the kilowatt hours of electricity produced_by_the_taxpayer from qualified_energy_resources at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year sec_45 defines qualified_energy_resources to include wind sec_45 defines a qualified_facility in the case of a facility using wind to produce electricity as any facility owned by the taxpayer that is originally placed_in_service after date and before date under revrul_94_31 1994_1_cb_16 with respect to electricity produced from wind_energy the term facility under sec_45 means each separate wind turbine together with the tower on which the turbine is mounted and the supporting pad on which the tower is situated although sec_45 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit plr-125829-12 sec_167 provides a depreciation deduction for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method recovery_period and convention are determined by the property’s classification under sec_168 sec_168 provides that 5-year_property includes any property modifying the language of sec_48 which is equipment which uses solar or wind_energy to generate electricity sec_1_167_a_-11 of the income_tax regulations provides in part that property is first placed_in_service when first placed in a condition or state of readiness and availability for a specifically designed function it further provides that the provisions of sec_1_46-3 and d generally apply for purposes of determining the date on which property is placed_in_service in general property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically designed function see sec_1_46-3 and sec_1_167_a_-11 placed_in_service is construed as having the same meaning for purposes of the investment_tax_credit under sec_46 and depreciation under sec_167 sec_1_46-3 provides examples of when property is in a condition of readiness and availability one of those examples is equipment that is acquired for a specifically assigned function and is operational but undergoing tests to eliminate any defects see also revrul_79_40 1979_1_cb_13 where machinery and equipment were placed_in_service in the year critical tests with appropriate materials and operational tests were completed another example in sec_1_46-3 involved operational farm equipment acquired and placed_in_service in a taxable_year even though it was not practical to use such equipment for its specifically designed function in the taxpayer’s business of farming until the following year several tax_court cases have addressed placed_in_service questions in the context of electric power plants in olgethorpe power corp v commissioner tcmemo_1990_505 and 89_tc_710 facilities can be deemed placed_in_service upon sustained power generation near rated capacity however if the facility operates on a regular basis but does not produce the projected output it may still be considered placed_in_service 46_f3d_382 5th cir nonacq 1995_2_cb_2 in the action on decision for sealy power the service stated that at a minimum the property would have to have been in a state of readiness sufficient to produce electricity on a sustained and reliable basis in commercial quantities aod finally in revrul_84_85 1984_1_cb_10 a solid_waste facility that was experiencing operational problems such that it was unable to operate at its rated capacity was nonetheless considered to have been placed_in_service since it was being operated on a regular basis and saleable steam was being produced however if a facility is merely operating on a test basis it is not placed_in_service until it is available for service on a regular basis consumers power v commissioner t c pincite the above-referenced cases and revenue rulings provide that the following are common factors to be considered in determining placed_in_service dates for power plants approval of required licenses and permits passage of control of the facility to taxpayer completion of critical tests commencement of daily or regular operations and synchronization into a power grid for generating electricity to produce income see generally revrul_76_256 1976_2_cb_46 and revrul_76_428 1976_2_cb_47 these factors are not exclusive - they are used as guideposts to determine whether looking at the totality of the facts and circumstances a facility has been placed_in_service the focus in determining a placed_in_service_date is on ascertaining from the relevant facts and circumstances the date the unit begins supplying product in such a manner that it is routinely available and is consistent with the unit’s design it is necessary to examine relevant factors occurring both before and after the claimed placed_in_service_date so that the date can be verified however a facility does not have to achieve full design output to be placed_in_service as long as it is in the process of ramping up its production levels subject_to exceptions that are beyond the taxpayer’s control the service has generally required actual operational use as a prerequisite for an asset to be deemed placed_in_service see eg 675_f2d_113 6th cir to be a qualified_facility for wind credit purposes the facility each wtg must be placed_in_service before january -- in addition the wind_energy credit is available for a ten-year period which starts on the date the qualified_facility is originally placed_in_service similarly the period for tax depreciation of 5-year_property such as the wtg begins when the depreciable wind equipment is placed_in_service for purposes of the wind_energy credit a facility is placed_in_service when it would be placed_in_service for depreciation purposes thus each wtg is placed_in_service when plr-125829-12 it is placed in a condition or state of readiness and availability for a specifically assigned function that is to produce and deliver electricity generated from wind_energy based on the facts provided and applying those facts to the factors delineated in revrul_76_256 the taxpayer represents that as of date all necessary permits and licenses with respect to the wtgs will have been obtained each of the wtgs will have been synchronized to the power grid for its function of generating electricity for production_of_income the critical tests for the various components of the wtgs will have been completed the wtgs will have been placed in the control of the project company by the wtg supplier and the contractor and taxpayer expects to have sold a non-de minimis amount of electricity generated by the project and each of the wtgs taxpayer further represents that in the event of a delay in the completion of the line by date1 taxpayer will rotate the wtgs across the temporary intertie so that each is operating a reasonably consistent number of hours this would result in the project being able to deliver about number9 percent of its capacity to market daily operation at full rated capacity is not necessary to establish that the wtgs are placed_in_service even without the temporary delivery limitations or curtailments the site-specific wind conditions could dramatically reduce daily wtg or project output as long as the wtgs are ready and available for use and producing commercial output on a regular basis operating at full rated capacity is not necessary to establish that the wtgs are placed_in_service see sealy power supra conclusions accordingly based solely on the representations submitted by taxpayer and the applicable law discussion above we conclude that the project will not be precluded from being in placed service in year1 for purposes of sec_45 sec_167 and sec_168 if the line has not been completed by then as long as the project is able to deliver at least number16 percent of its capacity to market in year1 via a temporary intertie and it rotates turbines across the temporary intertie so that each is operating on a regular basis the above ruling is expressly conditioned upon taxpayer otherwise meeting the placed_in_service factors of revrul_76_256 for each of the wtgs before january -- and upon the operation of the wtgs in accordance with taxpayer’s representations plr-125829-12 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on the federal tax consequences of the possible conversion of either of the disregarded entities into a partnership or on when the project is placed_in_service by taxpayer this letter_ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of the letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
